UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22754 Morgan Creek Series Trust (Exact name of registrant as specified in charter) 301 West Barbee Chapel Road, Suite 200, Chapel Hill, NC 27517 (Address of principal executive offices)(Zip Code) Corporation Service Company 2711 Centerville Road Suite 400 Wilmington, Delaware 19808 (Name and address of agent for service) Registrant’s Telephone Number, including area code (919) 933-4004 Date of fiscal year end: March 31 Date of reporting period: December 31, 2013 Item 1. Schedule of Investments. The Registrant’s schedule of investments as of the close of the reporting period prepared pursuant to Rule 12-12 of Regulation S-X is as follows: Morgan Creek Tactical Allocation Fund Schedule of Investments December 31, 2013 (UNAUDITED) Shares Value ($) Long Positions 123.1% Common Stocks 95.1% Consumer Discretionary 38.9% Automobiles 3.5% General Motors Co.* Toyota Motor Corp. (ADR) Hotels, Restaurants & Leisure 5.0% Caesars Entertainment Corp.* Las Vegas Sands Corp. Melco Crown Entertainment Ltd. (ADR)* MGM Resorts International* OPAP SA Household Durables 0.9% Panasonic Corp. (ADR) Internet & Catalog Retail 7.8% Amazon.com, Inc.* priceline.com, Inc.* Vipshop Holdings Ltd. (ADR)* Media 17.9% CBS Corp. Class B Charter Communications, Inc. Class A* Comcast Corp. Class A DISH Network Corp. Class A* Liberty Global PLC Class A* Liberty Media Corp. Class A* Time Warner Cable, Inc. Time Warner, Inc. Tribune Co.* Twenty-First Century Fox, Inc. Class A Walt Disney Co. (The) Multiline Retail 1.9% Dollar General Corp.* Textiles, Apparel & Luxury Goods 1.9% Carter's, Inc. Consumer Staples 2.0% Personal Products 2.0% Herbalife Ltd. Energy 5.8% Oil, Gas & Consumable Fuels 5.8% Alpha Natural Resources, Inc.* Arch Coal, Inc. Cabot Oil & Gas Corp. Continental Resources, Inc.* EOG Resources, Inc. Morgan Creek Tactical Allocation Fund Schedule of Investments (continued) December 31, 2013 (UNAUDITED) EQT Corp. Kodiak Oil & Gas Corp.* Oasis Petroleum, Inc.* Peabody Energy Corp. Financials 9.2% Capital Markets 0.8% Nomura Holdings, Inc. (ADR) Commercial Banks 4.2% Mitsubishi UFJ Financial Group, Inc. (ADR) Mizuho Financial Group, Inc. (ADR) Piraeus Bank SA* Sumitomo Mitsui Financial Group, Inc. (ADR) Insurance 2.0% American International Group, Inc. Real Estate Management & Development 2.2% E-House China Holdings Ltd. (ADR) Realogy Holdings Corp.* Health Care 6.1% Biotechnology 1.3% AP Pharma, Inc.* Chimerix, Inc.* Pharmaceuticals 4.8% Depomed, Inc.* Flamel Technologies SA (ADR)* Valeant Pharmaceuticals International, Inc.* Industrials 10.7% Aerospace & Defense 2.0% TransDigm Group, Inc. Airlines 5.9% American Airlines Group, Inc.* Delta Air Lines, Inc. United Continental Holdings, Inc.* Machinery 2.8% Colfax Corp.* IHI Corp. Information Technology 15.1% Communications Equipment 2.0% QUALCOMM, Inc. Internet Software & Services 6.5% 58.com, Inc. (ADR)* Bitauto Holdings Ltd. (ADR)* Qihoo 360 Technology Co., Ltd. (ADR)* SouFun Holdings Ltd. (ADR) YY, Inc. (ADR)* Morgan Creek Tactical Allocation Fund Schedule of Investments (continued) December 31, 2013 (UNAUDITED) IT Services 4.6% Digital Garage, Inc. FleetCor Technologies, Inc.* Mastercard, Inc. Class A Semiconductors & Semiconductor Equipment 2.0% Micron Technology, Inc.* Materials 3.3% Chemicals 2.9% Monsanto Co. WR Grace & Co.* Metals & Mining 0.4% Gerdau SA (ADR) Telecommunication Services 4.0% Wireless Telecommunication Services 4.0% SBA Communications Corp. Class A* Vodafone Group PLC (ADR) Total Common Stocks (Cost $36,220,574) Warrants 1.5% Financials 1.5% Commercial Banks 1.5% Alpha Bank AE, Expiration Date 12/10/2017* (Cost $709,744) Closed-End Investment Company 1.7% Morgan Stanley China A Share Fund (Cost $655,468) Exchange-Traded Funds 22.3% First Trust ISE-Revere Natural Gas Index Fund Global X FTSE Greece 20 Fund iShares China Large-Cap Fund iShares Europe Fund iShares MSCI France Fund iShares MSCI Italy Capped Fund iShares MSCI Spain Capped Fund Market Vectors Africa Index Fund Market Vectors Oil Service Fund Market Vectors Russia Fund ProShares UltraShort Yen Fund* WisdomTree India Earnings Fund WisdomTree Japan Hedged Equity Fund Total Exchange-Traded Funds (Cost $8,690,317) Short-Term Investments 2.5% SSgA Prime Money Market Fund, 0.06% ** Total Short-Term Investments (Cost $1,026,831) Morgan Creek Tactical Allocation Fund Schedule of Investments (continued) December 31, 2013 (UNAUDITED) % of Net Assets Value ($) Total Long Positions (Cost $47,302,934) † Other Assets and Liabilities, Net Securities Sold Short ) ) Net Assets † The cost for federal income tax purposes was $47,302,934.At December 31, 2013, net unrealized appreciation for all securities based on tax cost was $2,895,585.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $3,247,244 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $351,659. Shares Value ($) Securities Sold Short 28.8% Common Stocks 1.0% Information Technology 1.0% IT Services 1.0% International Business Machines Corp. (Proceeds $395,345) Exchange-Traded Funds 27.8% iShares MSCI ACWI Fund ProShares Ultra QQQ Fund ProShares Ultra S&P500 Fund Total Exchange-Traded Funds (Proceeds $10,715,524) Total Securities Sold Short (Proceeds $11,110,869) * Non-income producing security. ** Current yield; not a coupon rate. ACWI: All Country World Index ADR: American Depository Receipt FTSE: Financial Times Stock Exchange MSCI: Morgan Stanley Capital Institutional Morgan Creek Tactical Allocation Fund Notes to Schedule of Investments Security Valuation Investments are stated at value determined as of the close of regular trading on the New York Stock Exchange on each day then exchange is open for trading. Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Equity securities are valued at the most recent sale price or official closing price reported on the exchange (U.S. or foreign) or over-the-counter market on which they trade. Long positions for which no sales are reported are valued at the calculated mean between the most recent bid and asked quotations on the relevant market or, if a mean cannot be determined, at the most recent bid quotation. For certain international equity securities, in order to adjust for events which may occur between the close of the foreign exchanges and the close of the New York Stock Exchange, a fair valuation model may be used. This fair valuation model takes into account comparisons to the valuation of American Depository Receipts (ADRs), are categorized as Level 2. Short positions for which no sales are reported are valued at the calculated mean between the most recent bid and ask quotations on the relevant market or, if a mean cannot be determined, at the most recent ask quotation. Equity securities are categorized as Level 1 securities. Exchange-Traded Funds ("ETFs") and Closed-Investment Companiesare valued at the most recent sale price or official closing price reported on the exchange (U.S. or foreign) or over-the-counter market on which they trade and are categorized as Level 1. ETFs for which no sales are reported are valued at the calculated mean between the most recent bid and asked quotations on the relevant market or, if a mean cannot be determined, at the most recent bid quotation. Money market instruments purchased with an original or remaining maturity of sixty days or less, maturing at par, are valued at amortized cost, which approximates value, and are categorized as Level 2. Investments in open-end investment companies are valued at their net asset value each business day and are categorized as Level 1. Securities and other assets for which market quotations are not readily available or for which the above valuation procedures are deemed not to reflect fair value are valued in a manner that is intended to reflect their fair value as determined in accordance with procedures approved by the Board of Trustees and are generally categorized as Level 3. In accordance with the Fund’s valuation procedures, factors used in determining value may include, but are not limited to, the type of the security; the size of the holding; the initial cost of the security; the existence of any contractual restrictions on the security’s disposition; the price and extent of public trading in similar securities of the issuer or of comparable companies; quotations or evaluated prices from broker-dealers and/or pricing services; information obtained from the issuer, analysts, and/or the appropriate stock exchange (for exchange-traded securities); an analysis of the company’s or issuer’s financial statements; an evaluation of the forces that influence the issuer and the market(s) in which the security is purchased and sold and with respect to debt securities; the maturity, coupon, creditworthiness, currency denomination and the movement of the market in which the security is normally traded. The value determined under these procedures may differ from published values for the same securities. Fair Value Measurements U.S. GAAP requires the Fund to disclose the fair value of its investments in a three-level hierarchy (Levels 1, 2, and 3). The valuation hierarchy is based upon the relative observability of inputs to the valuation of the Funds’ investments. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers into or out of an investment’s assigned level within the fair value hierarchy. In addition, in periods of market dislocation, the observability of prices and inputs may be reduced for many instruments. This condition, as well as changes related to the liquidity of investments, could cause a security to be reclassified between levels. U.S. GAAP requires additional disclosures about fair value measurements for material Level 3 securities, if any (determined by each category of asset or liability as compared to a Fund’s total net assets separately identified in the “Valuation Inputs” table below). At December 31, 2013, there were noLevel 3 classes of investments with significant unobservable inputs subject to this additional disclosure. The three levels are defined as follows: Level 1 – Valuations based on quoted prices for identical securities in active markets. Level 2 – Valuations determined using other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 – Valuations based primarily on inputs that are unobservable and significant (including the Portfolio’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2013 in valuing theinvestments. Assets Level 1 Level 2 Level 3 Total Common Stocks $ $
